Citation Nr: 1506340	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  06-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for intervertebral disc syndrome (IVDS) of the lumbar spine.

2.  Entitlement to service connection for IVDS of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1998 to October 2003. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 rating decision in which the RO, inter alia, denied service connection for lumbar spine and cervical spine IVDS.  In April 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2006. 

In September 2013, the Board remanded the lumbar spine and cervical spine claims for further action.  On remand, in March 2014, the RO (via the Appeals Management Center, in Washington, DC) awarded service connection for low back strain (claimed as IVDS of the lumbar spine) and neck strain (claimed as IVDS of the cervical spine), effective October 21, 2003 (the day after the date of the Veteran's discharge from active service).  As explained below, this action represents a full grant of benefits sought on appeal with respect to those matters. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has a paperless, electronic file in Virtual VA.  A review of the Virtual VA file reveals that the documents therein are duplicative of records already associated with the VBMS file, or irrelevant to the issues on appeal.



FINDINGS OF FACT

1.  In a March 2014 rating decision, VA granted service connection for low back strain (claimed as IVDS of the lumbar spine).

2.  In a March 2014 rating decision, VA granted service connection for neck strain (claimed as IVDS of the cervical spine).


CONCLUSIONS OF LAW

1.  As the March 2014 award of service connection for low back strain (claimed as IVDS of the lumbar spine) represents a grant of the benefit sought on appeal with respect to that claim, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).

2.  As the March 2014 award of service connection for neck strain (claimed as IVDS of the cervical spine) represents a grant of the benefit sought on appeal with respect to that claim, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction. 38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

The Veteran perfected an appeal to the Board with respect to the March 2005 denial of service connection for lumbar spine and cervical spine IVDS. In a March 2014 rating decision, the RO, via the AMC, granted service connection for low back strain and neck strain, effective October 21, 2003 (the day after the date of the Veteran's discharge from active service).  The awards were based on the report of VA examination during which it was found that the Veteran does not have IVDS of the lumbar spine or the cervical spine, but that current lumbar strain and neck strain are etiologically related to service.  

Under these circumstances, the Board finds that the service connection claims for lumbar spine and cervical spine disabilities for which an appeal was perfected have been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeals as to these matters.  The Veteran was notified of this fact in a letter following the issuance of the March 2014 rating decision.  [Parenthetically, the Board notes that, although an appellate brief was received from the Veteran's representative in November 2014, the brief addressed the December 2013 denial of service connection, and not the March 2014 rating decision.  The Veteran has not notified VA of any disagreement with the AOJ's determination as to either the assigned rating or effective date.] 

Hence, with respect to these matters, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the claims on appeal must be dismissed.



ORDER

The appeal as to the claim for service connection for IVDS of the lumbar spine is dismissed.

The appeal as to the claim for service connection for IVDS of the cervical spine is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


